internal_revenue_service department of the treasury number release date index no washington dc person to contact telephone number refer reply to cc ita - plr-161026-02 date date legend trust decedent state date date date date statute statute dear this letter responds to your letter dated date requesting a ruling on behalf of the trust and its beneficiaries that the terminating distributions from the trust will not result in gain_or_loss to the trust or its beneficiaries facts decedent died on date under the terms of decedent’s will the trust was established to administer decedent’s assets decedent’s will provides that the trust shall terminate years after the death of decedent’s last surviving child the last surviving child died on date and under the terms of the will the trust must terminate on date decedent’s will states that at the time of termination the trustees shall partition or have judicially partitioned the estate among and between the lawful issue of decedent’s children as shall then be in being the trustees and the beneficiaries have established a plan of termination in order to facilitate the upcoming termination of the trust the trust has many diverse real_estate holdings and the trustees and many of the beneficiaries have expressed an interest in plr-161026-02 having the holdings of the trust continue as an on-going business venture the majority of the holdings of the trust would be contributed to a limited_liability_company in which the trust would be the controlling member until the trust termination the plan of termination allows for the beneficiaries to request the type of assets cash interest in limited_liability_company or in-kind property that will be distributed to them upon the trust termination the trustees will have the power to reject all or accept all of the distribution requests of the beneficiaries the distributions received by the beneficiaries will not be pro_rata statute states that a trustee may effect distribution of money and property that may be made in_kind on a pro_rata or non-pro rata basis in divided or undivided interests and to adjust resulting differences in valuation statute provides that unless specifically provided in a_trust statute applies to any trust with a situs in whenever established the trustees have filed in the court a petition for approval of the termination plan the trustees have asked the court to determine whether the termination plan meets the terms of statute sec_1 and and the terms of the decedent’s will the court approved the trustee’s petition for approval of the termination plan on date law and analysis sec_61 of the internal_revenue_code provides that gross_income includes gains derived from dealings in property and under sec_61 from an interest in a_trust sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1001 states that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received under sec_1001 except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained revrul_69_486 1969_2_cb_159 deals with the consequences of a non-pro rata distribution of trust property made in_kind by the trustee neither the trust instrument nor local law authorized the trustee to make a non-pro rata distribution_of_property in_kind because the trustee was not authorized to make a non-pro rata distribution the distribution was equivalent to a pro_rata distribution followed by an exchange between the beneficiaries and was subject_to the provisions of sec_1001 and sec_1002 while the terms of decedent’s will allow for partitioning of the trust at the trust’s termination there is no express language prohibiting or allowing non-pro rata distributions however unlike the circumstances in revrul_69_486 non-pro rata distributions from the trust are permitted in accordance with statute therefore the transaction will not be equivalent to a pro_rata distribution followed by an exchange between the beneficiaries accordingly we conclude that neither the beneficiaries nor the trust will realize gain_or_loss as a result of distributions by the trust under the plan of termination caveats a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely robert a berkovsky branch chief office of associate chief_counsel income_tax accounting enclosures cc
